        Case 1:18-cv-02929-RBW Document 65-1 Filed 04/21/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                      )
                                             )
               Plaintiffs,                   )
                                             )
       v.                                    )
                                             )      Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official             )
capacity as Secretary of Health and          )
Human Services,                              )
                                             )
               Defendant.                    )
                                             )

                             DECLARATION OF JON DORMAN

       I, Jon Dorman, declare as follows:

       1.      I am the Appeals Policy and Operations Division Director within the Office of

Medicare Hearings and Appeals (OMHA), a component of the U.S. Department of Health and

Human Services. Our office is responsible for administering the administrative law judge

hearing level of the administrative appeals process for Medicare benefit claims. As the Appeals

Policy and Operations Division Director, I am responsible for overseeing appeal processing

policy and procedures at OMHA.

       2.      I have access to the Medicare Appeals System, which contains information

regarding Medicare claim appeals appealed to the administrative law judge hearing level.

       3.      The Centers for Medicare & Medicaid Services or its contractors enter into the

Medicare Appeals System the amount that a Part B supplier originally billed when an item or

service was furnished to a beneficiary. However, the information about the original billed

amount for each claim that is entered in the Medicare Appeals System is not an authoritative

determination of the amount in controversy, which is calculated by each adjudicator in
        Case 1:18-cv-02929-RBW Document 65-1 Filed 04/21/20 Page 2 of 3



accordance with 42 C.F.R. § 405.1006. The information contained in the Medicare Appeals

System is also incomplete. For example, the information does not include deductibles and co-

pay amounts, nor partial payments that may be used in calculating the amount in controversy,

and Part C appeals do not contain information about the original billed amount of a claim.

       4.      I have consulted the Medicare Appeals System regarding each of the following

appeals that were adjudicated at the administrative law judge hearing level.

               a.     For the following five OMHA appeals, the Medicare Appeals System lists

                      an original billed amount of greater than $1,600: 1-7157501924,

                      1-7245879052R1, 1-7725439646, 1-8630803174, 1-8669045980.

               b.     For the following two OMHA appeals, the Medicare Appeals System lists

                      original billed amounts that are, in sum, greater than $1,600:

                      1-6960804335, 1-6960804485.

               c.     For the following seven OMHA appeals, the Medicare Appeals System

                      lists an original billed amount of less than $1,600: 1-3817321143,

                      1-6274941714, 1-6303395252R1, 1-6530760780, 1-7231991593,

                      1-7414111088, 1-7517373653.

               d.     For the following two OMHA appeals, the Medicare Appeals System lists

                      original billed amounts that are, in sum, less than $1,600: 1-7793043311,

                      1-7793076659.

               e.     For the following five OMHA appeals, the Medicare Appeals System does

                      not list an original billed amount: 1-2302249522R1, 1-4190310041,

                      1-4772406346, 1-7391947282, 1-7991031931.




                                               -2-
        Case 1:18-cv-02929-RBW Document 65-1 Filed 04/21/20 Page 3 of 3



       5.      I have accurately reported the information that is listed in the Medicare Appeals

System, but I do not have any independent knowledge of the accuracy of the information

contained in that System.

                                 *************************

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


       Executed this 20th day of April 2020.



                                               Jon Dorman -S Digitally signed by Jon Dorman -S
                                                             Date: 2020.04.20 19:51:39 -04'00'
                                             ________________________________
                                             Jon Dorman
                                             Office of Medicare Hearings and Appeals




                                                -3-
